ease 1:18-cv-00194-PLl\/l-PJG ECF No. 38 filed 02/20/19 PagelD.413 Pa§é|~f<@z KZ
Februarv 20.20191114OAM

U.S. D|STR[CT COURT
WESTERN DlSTRlCT OF M|CH|GAN

__MJ_ Scanned byg)~_/Z/€‘/H
UNITED STATES DISTRICT COURT __

WESTERN DISTRICT OF MCHIGAN

 

)
NATHANIEL SPENCER III )
)
Plaint;')f )

) Case No l:lB-cv-l94
vs )
)
EQUIFAX, INC. and EQUIFAX )
INFORMATION SERVICES, LLC., )
Et al. )
quendants. )
)

NOTICE OF SETTLEMENT

 

Plaintiff, Nathaniel Spencer III and Defendants, Experian Information Solutions,
Inc. (herein referred to as Experian), notify the Court that Plaintiff and Experian
have settled all claims between them in this matter and are in the process of
completing the final closing documents and filing the stipulated dismissal, we
expect to complete this process on or before February 26‘ 2019.

Respectfully Submitted this 20th day of February 2019

Nathaniel Spencer III

1236 Jefferson Ave.
Kalamazoo MI 49006
269-599-7808

nathan.spenc.l l l@gmail.com
Pro Se Plaintl`jj`

 

Notz`ce ofSe!tlement, Experian Page 1 of 2

CaSe lilS-CV-OOJ_94-PL|\/|-P.]G ECF NO. 38 filed 02/20/19 Page|D.4l4 Page 2 Of 2

CERTIFICATE OF SERVICE

l hereby certify that a true and correct copy of the foregoing document Will be sent to the parties
listed below via lst class USPS on or around the date below.

Tamara Elizabeth Fraser

Williams Williams Rattner & Plunkett PC
380 N Old Woodward Ave., Ste. 300
Birrningham, MI 48009

(248) 642-0333

Fax: (248) 642-0856

Email: tefraser@wwrplaw.com

Attorney for Experian

James L. Policchjo, Esq,
SCI-IUCKIT & ASSOCIATES, P.C.
4545 Northwestem Drive

Zionsville, Indiana 46077
Telephone: (317) 363-2400
Facsimile: (317) 363~2257

E-mail: jpolicchio@schuckitlaw.com
Attorney for Transunion

KING & SPALDING LLP
Kendall W. Carter

1180 Peachtree Street NE
Atlanta, GA 30309

Tel: 404-572-2495

Fax: 404-572-5100

Email: kcarter@kslaw.com
Attomey for Equifax lnc.

Dated February 20, 2019

/%//M%/

Nathaniel Spencer III

Non'ce QfSettlement, Experian Page 2 of 2

